         Case 1:20-cv-00129-RC Document 43-3 Filed 03/09/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 SAINT-GOBAIN PERFORMANCE
 PLASTICS EUROPE,

               Plaintiff,

        v.
                                                      Civil Action No.: 1:20-cv-00129-RC
 BOLIVARIAN REPUBLIC OF
 VENEZUELA

               Defendant



                 DECLARATION OF ALEXANDER A. YANOS
     IN SUPPORT OF MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                        SUMMARY JUDGMENT

       Pursuant to 28 U.S.C. § 1746, I, Alexander A. Yanos, hereby declare as follows:

1.     I am an attorney at Alston & Bird, LLP. I represent Saint-Gobain Performance Plastics

Europe (“Saint-Gobain” or “Plaintiff”) in connection with the above-captioned matter.

2.     I submit this declaration in support of the Memorandum of Law in Support of Motion for

Summary Judgment filed by Saint-Gobain on March 9, 2020.

3.     Attached hereto as Exhibit 1 is a true and correct copy of Procedural Order No. 3,

Discontinuance of the Proceeding, dated August 15, 2019, from the ad hoc committee appointed

by the Secretary-General of the International Centre for Settlement of Investment Disputes

(“ICSID”) to consider Venezuela’s application for annulment of the ICSID Award (“the Award”)

in Saint-Gobain Performance Plastics Europe v. Bolivarian Republic of Venezuela (ICSID Case

No. ARB/12/13 – Annulment Proceeding).

4.     Attached hereto as Exhibit 2 is a worksheet calculating the value of the Award with interest

accrued through March 9, 2020.

                                                1
         Case 1:20-cv-00129-RC Document 43-3 Filed 03/09/20 Page 2 of 2



5.     Attached as Exhibit 3 is a true and correct copy of the Transcript of the Oral Argument

Hearing on the Motion for Entry of Default Judgment and Motion to Vacate Default, dated

December 5, 2019, conducted before Honorable Leonard P. Stark, Chief Judge, with appearances

by Saint-Gobain, Venezuela, and PDVSA.

6.     Attached as Exhibit 4 is a true and correct copy of the Transcript of the conference held

before the Honorable Rudolph Contreras, U.S. District Judge, with appearances by Saint-Gobain

and Venezuela on March 6, 2020.

       I declare under the penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.

Dated: New York, New York                      Respectfully submitted,
March 9, 2020

                                               90 Park Avenue
                                               New York, NY 10016
                                               Telephone: 212-210-9400
                                               Facsimile: 212-210-9444




                                                2
